DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (“AIA ”).
Final Office Action
This Final Office Action replies to Applicants’ “AMENDMENT” filed April 27, 2022 (“Amendment”) responsive to the Non-Final Office Action of December 27, 2021 (“NFOA”). 
                                                                 Status of Claims
In the Amendment, claims 1 & 11 have been currently amended, and claims 2-5, 7, 10, 12-15, 17 & 20 were previously presented. As a result, the 35 U.S.C. 112(b) rejection of claims 1-20 made in the NFOA have been withdrawn as overcome. Accordingly, claims 1-20 are pending and have been rejected. The claim rejections and responses to Applicants’ arguments are below.
Examiner Suggestions
The Examiner suggests for the below noted claim limitations to be amended for improvement to the claim’s form and provide better consistency.
As to claims 1 & 11, the limitation “wherein the plurality of the requests for resources are randomized” should be “wherein the plurality of the requests for resources is randomized” to comply with proper grammatical rules.
Also for claims 1 & 11, the limitation in the last paragraph and second to last line of both claims reciting “the plurality of requests for resources” should be “the plurality of the requests for resources” for consistency.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method for allocating resources, which is considered a judicial exception because it falls under the categories of certain methods of organizing human activity such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). This judicial exception is also not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as analyzed below.
Analysis: claim 1 (a “computerized method for allocating resources”) is directed to a process in the instant case. The limitations of “receiving a plurality of offers for resources…; transmitting the plurality of the offers for resources to a blockchain network [entity], wherein the plurality of the offers for resources are structured as a first set of transaction requests…; constructing a plurality of requests for resources…; transmitting the plurality of the requests for resources to the blockchain network [entity], wherein the plurality of the requests for resources are structured as a second set of transaction requests…wherein the plurality of the requests for resources are randomized; and applying a pairing algorithm to match each of the plurality of the offers for resources to one or more of the requests for resources…, wherein the pairing algorithm comprises using a binary, iterative decision tree to match each of the plurality of the offers for resources to one or more of the plurality of the requests for resources using a Raft Consensus protocol, wherein the matched offers and requests are each recorded to a blockchain as a block, wherein each block of the blockchain is comprised of a header, a subheader, a signed header from a bank, and a signed body, wherein the plurality of the requests for resources are broken down into sub-requests by the pairing algorithm to achieve a match that prevents non-repudiation, and wherein the plurality of offers for resources and the plurality of requests for resources are authenticated based on physical tax identifiers” as drafted, is a process that, under the broadest reasonable interpretation, covers methods of organizing human activity such as the above-recited method steps as well as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). That is, other than a computer, interacting with a blockchain network, and a blockchain (the blockchain network and blockchain being abstract software code), nothing in the claim precludes the steps recited in claim 1 from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components, then they fall within the “certain methods of organizing human activity” grouping of abstract ideas. Thus, claim 1 recites an abstract idea.  
The judicial exception is also not integrated into a practical application. In particular, the claim only recites the additional element of the computer to perform all the steps. A plain reading of FIGS. 1 & 2 as well as their associated descriptions in e.g., paragraphs [0035]-[00119] of Applicants’ Specification reveals that the above listed components can be general-purpose, generic or commercially available computing elements or devices programmed to perform the claimed steps. See, e.g., Apps. Spec., paras. [00117] (“It is noted that the processing device can be any suitable device, such as a computer, server, mainframe, processor, microprocessor, PC, tablet, smartphone, or the like. The processing devices can be used in combination with other suitable components, such as a display device (monitor, LED screen, digital screen, etc.), memory or storage device, input device (touchscreen, keyboard, pointing device such as a mouse), wireless module (for RF, Bluetooth, infrared, WiFi, etc.)”). Hence, the additional element(s) in the claims are all generic computing components suitably programmed to perform their respective functions. The computer is also recited at a high-level of generality, e.g., as a generic computer performing (or having program instructions stored thereon performing) generic computer functions such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Hence, claim 1 is directed to an abstract idea. 
In addition to the computer of independent claim 1, independent claim 11 also contains the generic computing components of: a system and a processing device.
Thus, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the computer (claim 1), the system (claim 11), and the processing device (claim 11) recited in the claims or used to perform the steps listed in the claims amount to no more than mere instructions to apply the exception using generic computer components. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Furthermore, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, independent claim 1 is not patent eligible, nor is independent claim 11 based on similar reasoning and rationale.
Dependent claims 2-10 & 12-20, when analyzed as a whole, are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. For instance:
In claims 2 & 12, the limitations of “The method of claim 1, wherein the plurality of the offers for resources are a donation to a charity” (claim 2), and “The system of claim 11, wherein the plurality of the offers for resources are a donation to a charity” (claim 12), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the offers for resources in a method for allocating resources.
In claims 3 & 13, the limitations of “The method of claim 1, wherein the plurality of the offers for resources are structured as an SQL-like query” (claim 3), and “The system of claim 11, wherein the plurality of the offers for resources are structured as an SQL-like query” (claim 13), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations also further describe the offers for resources in a method for allocating resources.
In claims 4 & 14, the limitations of “The method of claim 1, wherein the plurality of the requests for resources are comprised of one or more parameters to build a specification” (claim 4), and “The system of claim 11, wherein the plurality of the requests for resources are comprised of one or more parameters to build a specification” (claim 14), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the requests for resources in a method for allocating resources.
In claims 5 & 15, the limitations of “The method of claim 4, further comprising extracting labels from the plurality of the requests for resources' specifications, wherein said labels are used to match the request for resources to the offer for resources” (claim 5), and “The system of claim 14, wherein the processing device further extracts labels from the plurality of the requests for resources' specifications, wherein said labels are used to match the requests for resources to the offers for resources” (claim 15), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe further steps performed (e.g., extracting/extract steps) in a method for allocating resources.
In claims 6 & 16, the limitations of “The method of claim 1, further comprising verifying and recording vendor invoices to the blockchain” (claim 6), and “The system of claim 11, wherein the processing device further verifies and records vendor invoices to the blockchain” (claim 16), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe further steps performed (e.g., verifying/verifies and recording/records steps) in a method for allocating resources.
In claims 7 & 17, the limitations of “The method of claim 1, wherein the decision tree is comprised of one or more nodes, wherein the nodes are comprised of categories for allocating the plurality of the offers for resources” (claim 7), and “The system of claim 11, wherein the decision tree is comprised of one or more nodes, wherein the nodes are comprised of categories for allocating the plurality of the offers for resources” (claim 17), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the decision tree (and what it comprises) in a method for allocating resources.
In claims 8 & 18, the limitations of “The method of claim 1, further comprising transmitting resources in the blockchain through a bank transaction” (claim 8), and “The system of claim 11, wherein the processing device further transmits resources in the blockchain through a bank transaction” (claim 18), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe further steps performed (e.g., transmitting/transmits steps) in a method for allocating resources.
In claims 9 & 19, the limitations of “The method of claim 8, wherein the bank transaction is processed using a bank authorization code to determine the status of the transaction” (claim 9), and “The system of claim 18, wherein the bank transaction is processed using a bank authorization code to determine the status of the transaction” (claim 19), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the bank transaction (and how it is processed) in a method for allocating resources.
In claims 10 & 20, the limitations of “The method of claim 1, further comprising providing spending reports that summarize the matched plurality of the offers for resources and the plurality of the requests for resources” (claim 10), and “The system of claim 11, wherein the processing device further provides spending reports that summarize the matched plurality of the offers for resources and the plurality of the requests for resources” (claim 20), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe further steps performed (e.g., providing/provides steps) in a method for allocating resources.
Thus, in all the claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. This is because the claims do not effect (an) improvement(s) to the functioning of a computer (system) itself, or to any other technology or technical field (see MPEP 2106.05(a)); the claims are not applied or used to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda Memo, https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF, June 7, 2018); the claims are not applied with or used by a particular machine (see MPEP 2106.05(b)); the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); the claims are not applied or used in some other meaningful way beyond generally linking its use to a particular technological environment (see MPEP 2106.05(h), describing how in Parker v. Flook, 437 U.S. 584, 586 (1978), the abstract idea of a mathematical formula used to calculate an updated value for an alarm limit was applied or generally linked to the catalytic chemical conversion of hydrocarbons in the petrochemical and oil-refining fields), such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and the Vanda Memo). 
In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each element is taken alone. Thus, the claims as a whole do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims are also not patent eligible, and as a result, claims 1-20 are not eligible subject matter under 35 U.S.C. 101.
Allowable Subject Matter – 35 U.S.C. 103
The following is Examiner’s statement of reasons for indicating allowance of claims 1-20 over prior art (or 35 U.S.C. 103):
In claims 1 & 11, none of the prior art of record – Tietzen et al., U.S. Pat. Pub. 2018/0276710 A1 (“Tietzen”) in view of Schvey et al., U.S. Pat. Pub. 2018/0349621 A1 (“Schvey”) and further in view of Phillips et al., U.S. Pat. 10,380,685 B1 (“Phillips”) – suggest the claimed features of “transmitting the plurality of the requests for resources to the blockchain network, wherein the plurality of the requests for resources are structured as a second set of transaction requests at the computer, wherein the plurality of the requests for resources are randomized” as recited in independent claim 1, and similarly recited in independent claim 11. Moreover, even though a prior art reference or references may exist that discloses the above claimed features, it would no longer be obvious to combine that reference or references with the previously recited prior art to disclose all the limitations of all the pending claims. In addition, Applicants’ arguments made on page 14 of the Amendment are also persuasive. 
The 35 U.S.C. 102 rejection made in the NFOA citing the reference of Jain et al., Blockchain for the Common Good: A Digital Currency for Citizen Philanthropy and Social Entrepreneurship, 2018 IEEE International Conference on Internet of Things (iThings) and IEEE Green Computing and Communications (GreenCom) and IEEE Cyber, Physical and Social Computing (CPSCom) and IEEE Smart Data (SmartData), Page(s): 1387-1394 (Published July 1, 2018; Conference Start Date: July 30, 2018; Conference End Date: August 3, 2018), available at https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=8726834 (attached) (“Jain”) has also been withdrawn as overcome because Applicants’ arguments made on page 13 of the Amendment are persuasive in that the 35 U.S.C. 102(b)(1)(A) exception applies here.
For these reasons, independent claims 1 & 11 are deemed allowable over the prior art. Dependent claims 2-10 & 12-20 are also deemed allowable over the prior art by virtue of dependency on an allowable base claim.  
Response to Arguments
As to the 35 U.S.C. 101 Rejection, and in response to Applicants' assertions on pages 7-13 of the Amendment under the heading of “V. Rejections Under § 101” that the 35 U.S.C. 101 rejection should be withdrawn under the 2019 Patent Eligibility Guidance ("2019 PEG"), the Examiner respectfully disagrees.
The fact that the claims are patent-ineligible when considered under the 2019 PEG has already been addressed in the rejection made in this present Office Action and hence not all the details of the rejection are repeated here.
For example, claim 1 (a “computerized method for allocating resources”) is directed to a process in the instant case. The limitations of “receiving a plurality of offers for resources…; transmitting the plurality of the offers for resources to a blockchain network [entity], wherein the plurality of the offers for resources are structured as a first set of transaction requests…; constructing a plurality of requests for resources…; transmitting the plurality of the requests for resources to the blockchain network [entity], wherein the plurality of the requests for resources are structured as a second set of transaction requests…wherein the plurality of the requests for resources are randomized; and applying a pairing algorithm to match each of the plurality of the offers for resources to one or more of the requests for resources…, wherein the pairing algorithm comprises using a binary, iterative decision tree to match each of the plurality of the offers for resources to one or more of the plurality of the requests for resources using a Raft Consensus protocol, wherein the matched offers and requests are each recorded to a blockchain as a block, wherein each block of the blockchain is comprised of a header, a subheader, a signed header from a bank, and a signed body, wherein the plurality of the requests for resources are broken down into sub-requests by the pairing algorithm to achieve a match that prevents non-repudiation, and wherein the plurality of offers for resources and the plurality of requests for resources are authenticated based on physical tax identifiers” as drafted, is a process that, under the broadest reasonable interpretation, covers methods of organizing human activity such as the above-recited method steps as well as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). That is, other than a computer, interacting with a blockchain network, and a blockchain (the blockchain network and blockchain being abstract software code), nothing in the claim precludes the steps recited in claim 1 from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components, then they fall within the “certain methods of organizing human activity” grouping of abstract ideas. Thus, independent claim 1 recites an abstract idea, as does independent claim 11 based on similar reasoning and rationale, contrary to Applicants’ contention on pages 7-11 of the Amendment that the claims are not directed to a method of organizing human activity, defined as an “ineligible abstract idea” in the 2019 PEG. 
Moreover, the mere invocation of the “Raft Consensus protocol” is gravely insufficient in overcoming 35 U.S.C. 101 because it is merely an abstract algorithm that has nothing to do with technology, computer-related or otherwise. Even Applicant admits that the “Raft Consensus protocol” is “a consensus algorithm for managing a replicated log” on page 8 of the Amendment. It doesn’t matter that one of the applications of this algorithm is a computer network or machines – it still is an abstract algorithm and fails to recite any improvement to technology or a technical field.
Contrary to the arguments advanced on pages 11-13 of the Amendment, the Examiner has also unquestionably complied with the criteria set forth by the Berkheimer memorandum. First, the facts of the Berkheimer case are also distinguishable from the present claims at hand:
Berkheimer v. HP Inc., 881 F.3d 1360, 1366-67, 1370 (Fed. Cir. 2018) (“These claims are similar to claims we held directed to an abstract idea in prior cases. See, e.g., In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 613 (Fed. Cir. 2016); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat'l Ass'n, 776 F.3d 1343, 1347 (Fed. Cir. 2014)… Here, the specification explains that the parser ‘determines and extracts components of the standardized document or item representation’ and reassembles the components ‘into composite output files.’ '713 patent at 3:61-4:17. Even though the parser separates the documents or items into smaller components than the claims determined to be abstract in Content Extraction and TLI, the concept is the same. The parsing and comparing of claims 1-3 and 9 are similar to the collecting and recognizing of Content Extraction, 776 F.3d at 1347, and the classifying in an organized manner of TLI, 823 F.3d at 613. Claim 4 adds the abstract concept of storing, and claims 5-7 add the abstract concept of editing...however, there is at least a genuine issue of material fact in light of the specification regarding whether claims 4-7 archive documents in an inventive manner that improves these aspects of the disclosed archival system. Whether claims 4-7 perform well-understood, routine, and conventional activities to a skilled artisan is a genuine issue of material fact making summary judgment inappropriate with respect to these claims. We do not decide today that claims 4-7 are patent eligible under § 101. We only decide that on this record summary judgment was improper, given the fact questions created by the specification's disclosure.”).
Thus, like Berkheimer, the present claims are directed to aspects of the abstract idea of organizing human activity such as matching and pairing offers. However, Berkheimer never reached a conclusive issue about the eligibility of the claims and simply decided that the district court’s ruling on summary judgment was improper. Moreover, the present 35 U.S.C. 101 rejection meets all the four prongs of the Berkheimer memorandum test in that in the Step 2B analysis, an additional element is not well-understood, routine or conventional until the Examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
(1) Examiner has cited portions of Applicants’ Specification clearly stating the generic computing component aspect of the additional elements. See 35 U.S.C. 101 rejection above.
(2) As above, Examiner has cited to one or more court decisions discussed in MPEP 2106.05(d)(II) noting the well-understood, routine, and conventional nature of the additional elements. See, e.g., Versata cited above. 
(3) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional elements. See, e.g., the patent publications of Tietzen, Schvey and Phillips cited in the NFOA disclosing such generic additional elements e.g., systems; and 
(4) A statement that Examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s). See statements interpreting the above-cited prior art reading on the claims.  
Thus, the conditions under Berkheimer and its memo have been undeniably met here.
Finally, the present claims also do not fit into any of the specifically delineated examples of the judicial exception being integrated into practical applications listed in the above 35 U.S.C. 101 rejection. For these reasons and those stated in the rejection above, the rejection of pending claims 1-20 under 35 U.S.C. 101 is maintained by the Examiner.
As to the 35 U.S.C. 103 Rejections and the 35 U.S.C. 102 Rejection made in the NFOA, they have been overcome as set forth above.
Prior Art Made of Record
The following prior art made of record and not relied upon is considered pertinent:
Kempf et al., U.S. Pat. Pub. 2019/0058709 A1 – for disclosing similar subject matter to the present claims, e.g., “RAFT consensus protocol” (para. [0051]).
                                                           Conclusion
Applicants’ claim amendments necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this Final Office Action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this Final Office Action and the Advisory Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the Advisory Action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this Final Office Action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY T HSIEH whose telephone number is 571-270-3381.  The examiner can normally be reached on M-F 8am-6pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, RYAN DONLON can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 



/T.T.H./Examiner, Art Unit 3695
May 18, 2022

/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        5/21/2022